        Case 2:20-cv-00139-SAB    ECF No. 11   filed 06/08/20   PageID.175 Page 1 of 2



 1
                                                                             FILED IN THE
 2                                                                       U.S. DISTRICT COURT
                                                                   EASTERN DISTRICT OF WASHINGTON


 3
                                                                    Jun 08, 2020
 4                                                                      SEAN F. MCAVOY, CLERK


 5
 6                            UNITED STATES DISTRICT COURT
 7                      EASTERN DISTRICT OF WASHINGTON
 8
 9 JASPREET DHIMAN,
10               Plaintiff,                        NO. 2:20-CV-00139-SAB
11               v.
12 NATIONWIDE GENERAL INSURANCE                    ORDER OF DISMISSAL
13 COMPANY,
14               Defendant.
15
16         Before the Court is the parties’ Stipulated Motion to Dismiss and Proposed
17 Order, ECF No. 10. The parties stipulate and request the Court dismiss this matter
18 with prejudice, and without costs or attorney fees to any party. Pursuant to Fed. R.
19 Civ. P. 41(a)(1)(A)(ii) and the joint wishes of the parties, the Court finds good
20 cause to accept the stipulation and enter it into the record.
21         Accordingly, IT IS HEREBY ORDERED:
22         1. The parties’ Stipulated Motion to Dismiss and Proposed Order, ECF No.
23 10, is GRANTED.
24         2. This matter is DISMISSED with prejudice and without costs or attorney
25 fees to any party.
26         3. Any pending motions are dismissed as moot.
27 //
28 //

     ORDER OF DISMISSAL * 1
      Case 2:20-cv-00139-SAB    ECF No. 11    filed 06/08/20   PageID.176 Page 2 of 2



1        4. The trial date and any remaining pretrial deadlines are stricken
2        IT IS SO ORDERED. The District Court Clerk is hereby directed to enter
3 this Order, to provide copies to counsel, and close this file.
4        DATED this 8th day of June 2020.
5
6
7
8
9
                                                      6WDQOH\$%DVWLDQ
10
                                                  8QLWHG6WDWHV'LVWULFW-XGJH
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     ORDER OF DISMISSAL * 2
